The action was brought to recover for loss of services of plaintiff's son for about two years preceding his majority. The son was injured by the negligence of defendant's employees and had recovered damages for the injury.
These issues were submitted:
1. Was Grady Ingram injured by the negligence of the defendant, as alleged in the complaint? Answer: Yes.
2. Was said Grady Ingram guilty of contributory negligence, as alleged in the answer? Answer: No.
3. What damage, if any, is plaintiff entitled to recover? Answer: No damage.
From the judgment rendered plaintiff appealed.
We find no error in the rulings of the court below. There is ample evidence tending to prove an emancipation by the parent of the son. It is well settled that if a contract of employment is made by a minor and approved and confirmed by his father, and under such contract the son is to receive the wages earned by him, the father, by approving and confirming the agreement, in effect emancipates his son, as to wages earned by him under the contract, which becomes the property of the son, and not the property of the father. Party v. Windlass Co., 19 R. I., 461.
If a minor son contracts on his own account for his services with the knowledge of his father, who makes no objection thereto, there is an implied emancipation and an assent that the son shall be entitled to the earnings in his own right. Burdsall v. Waggoner, 4 Col., 261; *Page 729 Armstrong v. McDonald, 10 Barb., 300; Jenny v. Alden, 12 Mass. 375;Campbell v. Campbell, 11 N.J. Eq., 268; Taylor v. Welch, 36 N.Y. Supp., 592.
No error.
Cited: Lowrie v. Oxendine, 153 N.C. 269.
(763)